Case 19-61608-grs           Doc 155      Filed 01/30/20 Entered 01/30/20 16:59:32                      Desc Main
                                         Document     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       LONDON DIVISION

IN RE:                                                        )                 Case No. 19-61608-GRS
                                                              )
         AMERICORE HOLDINGS, LLC, et al.1                     )                 Chapter 11
                                                              )
                 Debtor                                       )                 Jointly Administered


     OBJECTION TO THE REQUEST OF PELORUS EQUITY GROUP, INC. MOTION
    FOR A 2004 EXAMINATION AND PRODUCTION OF DOCUMENTS OF THE THIRD
            FRIDAY TOTAL RETURN FUND, L.P., AND MICHAEL LEWITT


         Third Friday Total Return Fund, LP (“Third Friday”) Michael Lewitt (“Lewitt”), by

counsel, respectfully object to the Motion for a 2004 Examination and Production of Documents

(“Motion”) of each of them and for their grounds state as follows:

         The Debtors filed for relief under Chapter 11 of the United States Bankruptcy Code on

December 31, 2019 and since that time have managed their affairs as debtors-in-possession. The

Debtors schedules have not been filed and they are due to be filed on February 4, 2020 which may

shed light on secured and unsecured creditors that could make 2004 examinations are unnecessary.

         Counsel for Polerus has contacted counsel for Third Friday requested documents. Those

documents are still being obtained by the undersigned and the undersigned has every intention of

producing them to counsel for Polerus when they are received and reviewed by Counsel for Third

Friday and Lewitt.



1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC (3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and, St. Alexius Hospital Corporation #1
(2766).
Case 19-61608-grs         Doc 155   Filed 01/30/20 Entered 01/30/20 16:59:32             Desc Main
                                    Document     Page 2 of 2


       Polerus’ motion is premature and its 2004 examination of Third Friday and Lewitt is not

necessary at this time.

       Therefore, Third Friday and Lewitt object to the Motion and all other relief that is just and

equitable.

                                              Respectfully submitted,

                                              /s/ Mark J. Sandlin
                                              Mark J. Sandlin
                                              Goldberg Simpson, LLC
                                              9301 Dayflower Street
                                              Prospect, Kentucky 40059
                                              (502) 589-0444 – Phone
                                              (502) 581-1344 – Fax
                                              msandlin@goldbergsimpson.com
                                              Counsel for Third Friday Total Return Fund, LP




                                 CERTIFICATE OF SERVICE

        It is hereby certified that on January 30, 2020, a true and correct copy of the foregoing was
mailed electronically through the U.S. Bankruptcy Court’s ECF system at the electronic address
as set forth in the ECF system to the U.S. Trustee and all other persons receiving electronic
notifications in this case, and mailed, first-class, postage pre-paid, to those persons, if any,
identified in the Court’s Notice of Electronic Filing who do not receive electronic notice but are
entitled to be served.

                                              /s/ Mark J. Sandlin
                                              Mark J. Sandlin
